

116 S4931 IS: Wildfire Resilient Power Grid Act of 2020
U.S. Senate
2020-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4931IN THE SENATE OF THE UNITED STATESDecember 1, 2020Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to establish a grant program to reduce the risk of wildfires caused by power lines, and for other purposes.1.Short titleThis Act may be cited as the Wildfire Resilient Power Grid Act of 2020.2.Matching grant program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an electric utility, including—(A)a publicly owned electric utility;(B)a municipal electric utility;(C)a cooperatively owned electric utility;(D)an investor-owned electric utility; and(E)a Federal agency or federally owned corporation that is an electric utility (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)).(2)Power lineThe term power line includes a transmission line or a distribution line, as applicable.(3)ProgramThe term program means the program established under subsection (b).(4)SecretaryThe term Secretary means the Secretary of Energy.(b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall establish within the Office of Electricity Delivery and Energy Reliability a program under which the Secretary shall make grants to eligible entities to carry out activities that—(1)reduce the risk of any power lines owned or operated by the eligible entity causing a wildfire;(2)are designed to enhance public safety; and(3)are supplemental to the existing wildfire risk mitigation efforts of the eligible entity planned for any given year.(c)Application(1)In generalAn eligible entity desiring a grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)RequirementAs a condition of receiving a grant under the program, an eligible entity shall submit to the Secretary as part of the application of the eligible entity under paragraph (1) a wildfire mitigation plan.(d)Use of grant fundsAn eligible entity may use a grant provided under the program—(1)for the undergrounding of new and existing power lines and circuits;(2)to harden overhead power lines with fire resistant equipment, such as steel poles and covered wires;(3)to install underground circuits;(4)to install fast-tripping protection systems;(5)to construct and operate 1 or more weather monitoring stations;(6)to install fault location equipment;(7)for the relocation of power lines to roadways;(8)to carry out vegetation or fuels management activities in accordance with Federal, State, and local laws (including regulations);(9)for installation of cameras, sensors, or other technology that provides real-time information about conditions; and(10)for other, related electric grid upgrades to reduce the risk of wildfire ignition.(e)PriorityIn making grants under the program, the Secretary shall give priority to projects that, in the determination of the Secretary, will generate the greatest community benefit in reducing the risk of wildfire ignition from power lines or equipment relative to the cost of the project.(f)Set asideIn making grants under the program, the Secretary shall ensure that not less than 20 percent of the amounts made available to eligible entities under the program are made available to eligible entities that sell not more than 4,000,000 megawatt hours of electricity per year.(g)Matching requirement(1)In generalExcept as provided in paragraph (2), as a condition of receiving a grant under the program, an eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amounts made available under the grant.(2)Exception for small utilitiesWith respect to an eligible entity that sells not more than 4,000,000 megawatt hours of electricity per year, as a condition of receiving a grant under the program, the eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 1/3 of the amounts made available under the grant.(3)Existing effortsOn approval by the Secretary, amounts expended by an eligible entity on wildfire risk mitigation efforts during the 1-year period ending on the date on which a grant is received under the program shall count toward the matching requirement described in paragraph (1) or (2), as applicable. (h)Biennial reportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the quantity by which the risk of wildfires caused by power lines has been reduced under the program during the year covered by the report.(i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $1,000,000,000 for each of fiscal years 2022 through 2031.